Citation Nr: 1636158	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-49 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to November 19, 2015, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD, with a rating of 30 percent, and denied entitlement to TDIU.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

The Board previously considered this matter in April 2015, at which time it remanded for additional development.  Then, in a December 2015 rating decision, the RO granted a higher rating of 50 percent for PTSD, effective November 19, 2015.  This was not a full grant of the benefit sought, and the appeal continues.

The issue of an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 19, 2015, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity. 

2.  The Veteran's PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, prior to November 19, 2015, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

The Veteran submitted a claim of service connection for PTSD in December 2007.  Service connection for PTSD was established in a March 2009 rating decision.  The Veteran appealed the assigned initial rating in a March 2010 notice of disagreement.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Percentage ratings for service-connected mental health disabilities are based on the criteria in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  In addition to the symptoms listed in the rating schedule, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The DSM-IV provides for a global assessment of functioning (GAF), a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  A veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Board notes that the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V) was recently issued and applies to all claims that were pending before the RO on or after August 4, 2014.  As the current claim was not pending before the RO on or after August 4, 2014, the Board must consider all symptoms of the Veteran's condition that affect his level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

The Veteran's PTSD is currently rated as 30 percent disabling prior to November 19, 2015, and as 50 percent disabling from that date forward.  See December 2015 rating decision.  Resolving doubt in favor of the Veteran, the Board finds that he meets the criteria for a rating of 50 percent, prior to November 19, 2015.

The criteria for a 50 percent rating are as follows: Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for a 70 percent rating are as follows: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 100 percent rating are as follows: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board now turns to the evidence of record.  At a March 2009 VA examination, the Veteran reported sleep difficulties, including nightmares.  The examiner noted that the Veteran had had a lengthy period of social avoidance.  When he was in public, he was watchful, wary, and suspicious of people around and often sat with his back to the wall.  He also avoided watching media information about war.  He reported a decrement concerning his memory, concentration, decisiveness, and overall mental acuity.  He reported having had passive suicidal thoughts, but had never been acutely suicidal, homicidal, psychotic, manic, hypomaniac, obsessive, or compulsive.  He had no history of violence, but was often been irritable, angry, and impatient.  He was hypervigilant concerning people approaching him, loud noises, or certain smells.  At the time of the examination, he was receiving psychotropic medication treatment.  He lived with his second wife, and had two children.  He worked for 20 years as a manager of drug stores, retired in 1993, and, since then, had last worked as a lifeguard in 2003.  The examiner opined that the Veteran was capable of performing some work from a mental health perspective, adding that although he was often socially isolated and became irritable, he would be able to work in a structured setting in which he works by himself and is supportively supervised.  A GAF of 55 was assigned.

At a September 2010 VA examination, the Veteran reported current problems with depression, poor concentration, lack of energy, sleep disturbances, nightmares, nervousness, guilt, and panic.  He stated the he became lethargic and lacked energy when depressed.  He reported being depressed fifty percent of the time, also being antsy and easily agitated, especially in crowded situations.  He was reclusive.  He reported nightmares three to four times per month, also concentration problems.  He was still married and stated that he and his wife had an excellent relationship.  He did not have any friends and did not participate in social events with his wife.  On physical examination, the examiner noted that the Veteran's judgment was diminished by his anxiety, leading him to isolate himself and be reclusive.  The examiner stated that the Veteran's PTSD continued to be manifested by intrusive memories, nightmares, diminished interest in normal activities, detachment from others, restricted affect, sleep disturbance, concentration problems, and hypervigilance.  Problems occurred on a daily basis and had been chronic in duration.  Intensity was moderate with impaired social relationships, judgment, mood, and range of activities.  The Veteran was noted to have deficiencies in most areas of his occupational and social functioning due to his depression, inability to function independently and effectively, difficulty adapting to stressful circumstances, and inability to establish and maintain affective relationships.  His PTSD interfered with his ability to maintain physical and sedentary employment because of how it impaired his concentration, thinking speed, social comfort, cooperation in normal circumstances, dealing with conflict situations, maintaining a stable mood, controlling anger, and being able to attend work regularly and reliably.  The likelihood of significant change was low.  A GAF score of 50 was assigned based on lack of friends, social activities, and avoidance of most daily living tasks.

At a September 2014 VA examination, the examiner noted that the Veteran's PTSD manifested as depressed mood, anxiety, chronic sleep impairment, and disturbance of motivation and mood.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

At a November 2015 VA examination, the Veteran reported that he did not socialize and that he was careful around people.  He did not like people looking at him.  His sleep was erratic.  He had nightmares and flashback in his sleep at least once a week, with accompanying anxiety.  He had lost 27 pounds, had low energy, and had memory issues.  For leisure, he did some reading, watched television, helped his wife with house chores, and went grocery shopping three or four times per months.
The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He stated that the Veteran had occupational and social impairment with reduced reliability and productivity.

The Veteran's GAF scores during the appeal period have ranged from 45 to 65. The highest score of 65 was recorded in May 2008, while the lowest score of 45 was recorded less than a year later in February 2009.  The second lowest GAF score (50) was recorded in the September 2010 VA examination.  Otherwise, his GAF scores have been within 57 and 62 for most of the appeal period.   See VA treatment records received Mach 2009 and October 2014; VA examinations from March 2009 and September 2010.  A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the presence of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The GAF score is not conclusive of overall impairment.

In light of the foregoing medical and lay evidence, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating prior to November 19, 2015.

The evidence of record, however, is not sufficient to adjudicate whether the Veteran is entitled to a rating higher than 50 percent for PTSD during entire appeal period.  As explained below, this aspect is being remanded for additional development and will be addressed in the Remand section below. 

TDIU

A total disability rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a).  This is so, provided that the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

As explained above, the Board has granted a higher rating of 50 percent for PTSD for the period prior to November 19, 2015.  As a result of this decision, the Veteran meets the criteria for consideration for entitlement to TDIU on a schedular basis under § 4.16(a).  Even so, it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.

The Veteran contends that he is unemployable due solely to his PTSD.  See May 2009 formal TDIU claim.  He worked as a drug store manager from 1973 to 1990, and as a lifeguard from 1993 to 2003.  Id.  He has a college education, with no additional training reported.  At the March 2009 VA examination, he reported not having worked for five years.  There is no indication that he has worked since then.  The Board notes that the Social Security Administration found the Veteran to be disabled as of July 2003, based on osteoarthritis and a discogenic back disability.

The March 2009 VA examiner opined that the Veteran was capable of performing some work from a mental health perspective, adding that although he was often socially isolated and became irritable, he would be able to work in a structured setting in which he works by himself and is supportively supervised.  In contrast, the September 2010 VA examiner concluded that the Veteran's PTSD interferes with his ability to maintain physical and sedentary employment because of how it impaired his concentration, thinking speed, social comfort, cooperation in normal circumstances, dealing with conflict situations, maintaining a stable mood, controlling anger, and being able to attend work regularly and reliably.  

The Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD prevents him from securing or following substantially gainful employment.  While not determinative, the Board notes that the Veteran has not worked during the appeal period.  Significantly, a VA examiner has opined that the Veteran's PTSD symptomatology affects his capacity to do both physical and sedentary work.  Although the March 2009 VA examiner stated that the Veteran could work in a structured setting, working by himself with supportive supervision, the Board finds that such option is not realistic in light of the Veteran's work history.  The Board notes that he worked as a store manager for around 17 years, but it has been more than 25 years since he last worked in a modern business or office setting.  It is unlikely that he has the technical skills to thrive in a modern work environment.  As for his experience as a lifeguard, this line of work is not compatible with the current severity of his PTSD.  In addition, the Board notes that work as a lifeguard would presumably involving being around and saving other people.  The record does not reflect that the Veteran has training, experience, or skills in other areas of endeavor.  

In sum, the Board finds the evidence to be in equipoise with respect to whether the service-connected mental health disability precludes the Veteran from obtaining and maintaining substantially gainful employment.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, entitlement to a TDIU is warranted.


ORDER

For the period prior to November 19, 2015, a higher rating of 50 percent for PTSD is granted.

Entitlement to a TDIU, as due to PTSD, is granted.


REMAND

A November 2015 VA examination report states that the Veteran received VA treatment for his PTSD in August/September 2015.  The last VA treatment records to be associated with the claims file are dated June 2015.  As such, it appears that there are outstanding VA treatment records that are relevant to the present appeal.  Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


